In view of the incomplete wording of the attestation clause, and the unsatisfactory testimony of the two subscribing witnesses called, we think the court cannot infer a due publication of the paper as the deceased’s will. As the third witness was not produced, a new trial should be had. The decree of the Surrogate’s Court of Richmond county is, therefore, reversed, and a new trial ordered, costs to abide the final award of costs. The allowance of $500 under section 3748 of the Code of Civil Procedure,* to the special guardian, was not excessive, considering the services performed and the value of the estate. Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ., concurred.

 Added by Laws of 1914, chap. 443.—[Rep.